Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of the 12th
day of March, 2010 (“Effective Date”) by and between the River Rock
Entertainment Authority (“Authority”), a governmental instrumentality of the Dry
Creek Rancheria Band of Pomo Indians (“Tribe”), and Joseph Callahan
(“Employee”).

 

The parties hereto expressly intend that this Agreement describe Employee’s
relationship as an employee of the Tribe and not as a contractor, including but
not limited to the meaning of such term as is used in 25 USC § 2711 and 25 CFR §
502.15. The parties have purposefully structured the terms and provisions of
this Agreement consistent with, and in furtherance of this expressed intent.

 

1.                                       Employment. On and subject to the terms
and conditions of this Agreement, the Authority hereby employs Employee, and
Employee hereby accepts employment with the Authority, as the Chief Financial
Officer/Assistant General Manager (CFO/Asst. GM) of the Authority’s gaming
enterprise known as the River Rock Casino (“Casino”). Employee shall assume
overall responsibility for the financial operation of all gaming related
entities (together with the Casino, the “Gaming Enterprise”). Employee shall
report to, be accountable to and work under the authority of the Authority’s
Chief Executive Officer/General Manager (CEO/GM) and when the CEO/GM is absent
shall assume all responsibilities of the CEO/GM.  (See Exhibit A.)

 

2.                                       Reporting. Employee shall report
directly to the CEO/GM with respect to all financial activities of the Gaming
Enterprise, and otherwise to the extent requested by the CEO/GM or the Authority
Board of Directors (“Authority Board”). Without limiting the foregoing, Employee
shall perform such executive duties as are commonly attendant upon the office of
a casino CFO/Asst. GM and such further executive duties as may be specified from
time to time by the CEO/GM, which shall include:

 

(a)                                       Directing and overseeing all the
financial activities of the Gaming Enterprise including preparation of current
financial reports as well as summaries and forecasts for future business growth
and general economic outlook.

 

(b)                                      Responsibility for all financial
reports required by the Tribal, State and Federal agencies.

 

(c)                                       Directing and overseeing investment
portfolios with care and diligence to maximize income within the constraint of
maximum safety, growth of income and long-term appreciation of capital; to
ensure liquidity by defining maturities as required by cash flow projections:
and to preserve capital.

 

(d)                                      Responsibility for safeguarding all
Gaming Enterprise assets.

 

--------------------------------------------------------------------------------


 

(e)                                       Preparation of annual operating
budgets, capital budgets and required modifications to such budgets for all
gaming related entities and implementation of such budgets;

 

(f)                                         Preparation, implementation and
direction of Authority compliance programs, including assurance that the Gaming
Enterprise meets the requirements of the Indian Gaming Regulatory Act, the
Tribal-State Gaming Compact between the Tribe and the State of California (the
“Compact”), the laws and ordinances of the Tribe, all SEC reporting requirements
and other applicable laws as well as agreements to which the Tribe and/or the
Authority is a party.

 

(g)                                      Preparation, implementation and
direction of programs to assure that the Gaming Enterprise meets all federal,
Tribal and Compact requirements for internal controls, including establishment
and enforcement of policies designed to maintain the integrity of all gaming
operations for the protection of the Tribe, the Authority, the Authority Board,
the Gaming Enterprise. its customers and the public in accordance with laws and
standards in the gaming industry;

 

(h)                                      Organizing and assisting construction
development financial management activities.

 

3.                         Term. The term of this Agreement (“Term”) shall
commence on the Effective Date and shall end three (3) years after the Effective
Date, unless terminated earlier by the parties as provided herein.
Notwithstanding the Term as described herein.

 

3.1                   Full-Time Service. Employee agrees that during the Term of
this Agreement unless earlier terminated, he will commit his full time and
energies to the duties imposed hereby and, further, agrees that during the term
of this Agreement he will not (whether as an officer, director, member,
employee, partner, proprietor, investor, security holder, lender, associate,
consultant, adviser or otherwise) directly or indirectly, engage in the business
of the Gaming Enterprise as a competitor or otherwise without the express prior
written consent of the Authority Board.

 

4.                         Compensation.

 

(a)                    Employee will be paid a base salary of Two Hundred Fifty
Thousand Dollars ($250,000.00) per annum (“Base Compensation”), subject to
applicable withholding taxes and required deductions.

 

(b)                   Base Compensation shall be paid every other work week on
the day established by the Authority for all employees of the Gaming Enterprise.

 

(c)                    Employee will be paid an annual discretionary bonus,
payable within 45 days after the end of each Contract Year, of not more than
thirty percent (30%) of Employee’s Base Compensation, based on the following
criteria:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Employee’s success in meeting or
exceeding Gaming Enterprise performance criteria proposed by Employee prior to
the start of each fiscal year of the Gaming Enterprise and approved by the
CEO/GM and Authority Board of Directors;

 

(ii)                                  Employee’s success in establishing and
implementing all financial internal control, financial reporting, financial
guidance and compliance programs and all other programs of the Gaming Enterprise
with which Employee is charged with responsibility; and

 

(iii)                               Employee’s demonstrated leadership and
communication skills.

 

(d)                                 Employee will be entitled, on the same basis
as other employees of the Authority, to participate in and to receive benefits
under any of the Authority’s employee benefit plans, if any, as such plans may
be modified from time to time, except that Employee will be entitled to one week
of vacation in excess of the Authority’s normal vacation policy for employees of
the Authority, accrued in accordance with the Authority’s normal vacation
policy.

 

(e)                                  The Authority will reimburse Employee all
reasonable and necessary business expenses incurred on behalf of his employment
during the performance of his duties under this Agreement, subject to the
existing reimbursement policy established by the Authority. Such reimbursements
shall be supported by adequate record-keeping and other requirements as may be
necessary or appropriate to comply with the Internal Revenue Code.

 

(f)                                    Employee will have the right to be
reimbursed for any legal fees incurred as the result of defending himself in any
third party lawsuit arising out of Employee’s obligations under this Agreement;
provided that all such defenses shall be managed and controlled by Authority and
with counsel reasonably approved by Authority. Employee is and will continue to
be covered under the Authority’s errors and omissions insurance as such
insurance covers all members of the Board.

 

5.                                  Licensing Issues. Employee warrants and
represents that he is eligible and suitable for a background clearance and
license as being suitable for holding a key employee or manager’s position in a
gaming establishment under Tribal, State and federal law. Employee agrees to
timely apply for any license(s) and background investigations as may be required
under applicable law and as may be necessary to enable him to engage in his
employment hereunder. The Authority or the Gaming Enterprise shall pay all costs
associated with such licensing and back grounding. Employee will maintain all
gaming licenses and suitability determinations in good standing as a continuing
condition of his employment under this Agreement, and shall

 

3

--------------------------------------------------------------------------------


 

notify the Dry Creek Gaming Commission (“DCGC”) of any information that is
material to, or a change from, any information sought or contained in his Tribal
gaming license application or his suitability in general for a gaming license,
and shall do so as soon as possible after such information is known to Employee.

 

6.               Termination.

 

6.1                                 Either the Authority or the Employee may
terminate this Agreement and Employee’s employment at any time, but any
termination shall be subject to the terms set forth below.

 

6.2                                 The termination, revocation or final
disapproval of any license or suitability determination required by law to be
held by or determined with respect to Employee in connection with his employment
at or in connection with the Casino or any other gaming activities of the
Authority, or a final determination by any governmental gaming licensing or
backgrounding agency that Employee is unsuitable for employment in Tribal
gaming, shall be grounds for the immediate termination of Employee. 
Notwithstanding such termination, it shall not be deemed to be for “Good Cause”
under this Agreement unless such license termination, revocation or final
disapproval, or finding of unsuitability, is due to Employee’s violation or
conduct described in subsections a through j in Section 6.3 below.

 

6.3                                 The Authority may terminate Employee and
this Agreement for “Good Cause” at any time after such Good Cause has occurred. 
For purposes of this Agreement, Good Cause means:

 

(a)                                  Employee’s conviction in state or federal
court of any felony, or of any crime involving moral turpitude, including, but
not limited to those involving fraud, theft, embezzlement, dishonesty, or a
violation of any gaming law; any act of dishonesty, moral turpitude, or theft;
or any conduct which reflects negatively on the honesty, integrity or fairness
of the Tribe, the Casino or the Authority or its officers, directors, employees,
representatives, or members;

 

(b)                                 Any act or failure to act by Employee that
places the Tribe, the Authority or the Casino in violation of the law, including
but not limited to IGRA, the Compact or the Ordinance;

 

(c)                                  Employee’s gross negligence or willful
misconduct in performing, or the deliberate or intentional refusal or failure
(except by reason of disability) to perform, his duties as CFO/Asst. GM or to
follow the lawful directives, orders or mandates of the NIGC, the State or the
DCGC issued in order to carry out the requirements of IGRA, the Compact or the
Ordinance;

 

(d)                                 Employee’s possession, use, or being under
the influence of any

 

4

--------------------------------------------------------------------------------


 

unlawful controlled substance during the Term of this Agreement

 

(e)                                  The discovery or development of a criminal
record or any reputation, prior activities, habits or associations which might
reasonably be deemed to pose a threat to the public interest or to the effective
regulation of gaming, or in Employee’s background which might reasonably be
deemed to create or enhance the dangers of unsuitable, unfair, or illegal
practices and methods and activities in the conduct of gaming;

 

(f)                                    Employee’s intentional omission or
misrepresentation of any fact required to be disclosed on any license,
suitability or backgrounding application or questionnaire, or in any gaming
regulatory agency or law enforcement investigation, in connection with the
Casino; Employee’s knowing failure to timely report any change in any such
information when known; or Employee’s refusal to timely provide such information
or cooperate in any investigation when requested to do so by such regulatory or
law enforcement agency;

 

(g)                                 The physical or mental incapacity of
Employee for a period of 90 consecutive days which, in the opinion of a health
care provider mutually acceptable to the parties, renders Employee substantially
unable to perform the essential functions of his CFO/Assistant General Manager
position;

 

(h)                                 Aiding a competitor, or the unauthorized
disclosure of confidential or proprietary information;

 

(i)                                     Deliberate failure by Employee to obey
lawful orders given by the Board in connection with his duties as CFO/Asst. GM;

 

(j)                                     Any material breach of this Agreement by
Key Employee; or

 

6.4                                 If the Authority terminates Employee for
Good Cause, his employment and this Agreement shall end immediately upon
notification of termination or at such other time within thirty (30) days
thereafter as the Board, in its sole discretion shall determine (the date
actually set for termination is referred to herein as the “Actual Termination
Date”), and if the Authority so requires, Employee shall faithfully and
competently perform his duties through the Actual Termination Date.  If the
termination is for Good Cause, no compensation or benefits shall be due, paid or
provided to Employee other than the salary and benefits (but not including any
bonuses or severance payments) earned by Employee prior to the Actual
Termination Date, except to the extent required by law.

 

6.5                                 If the Employee resigns for any reason, the
following shall apply:

 

(a.)                               Employee shall provide Authority with at
least 30 calendar days’ advance written notice prior to the intended resignation
date, provided that notwithstanding such notice, the Authority in its sole
discretion may waive

 

5

--------------------------------------------------------------------------------


 

any or all of the 30-day notice and accept Employee’s resignation and terminate
his employment and this agreement effective immediately or as of any date during
said 30-day notice period (the “Actual Termination Date”).

 

(b.)                              Employee agrees that following such notice of
resignation and until the Actual Termination Date, he shall faithfully carry out
all of his employment responsibilities under this Agreement and as the Board
shall assign and shall make no statements concerning his resignation without the
written consent of the Board.

 

(c.)                               Provided that Employee fulfills his
employment duties if employment continues during said 30-day period, Employee
will continue to be paid, on a pro rata basis, his annual salary for services
performed through the Actual Termination Date, but following his notice of
resignation shall not accrue or be paid any PTO with respect to said period, and
shall waive any right to any bonus or severance payment whatsoever.

 

6.6   Notwithstanding any other provision of this Agreement, any resignation by
Employee will constitute a waiver and release by Employee of all claims against
the Tribe, the Authority and the Casino, and their respective members, officers,
directors, employees, agents, representatives, heirs, assigns, representatives,
attorneys, and their assigns and successors. Following Employees notice of
resignation, Employee shall not accrue or be paid any PTO with respect to said
period, and shall waive any right to any bonus or severance payment whatsoever.

 

7.                                       Mutual Termination. Employee and the
Authority may terminate this Agreement by mutual agreement at any time upon such
terms and conditions as are mutually agreeable

 

8.                                       Confidentiality of Proprietary
Information. Any information acquired by Employee while in the employ of the
Authority related to employee lists, patron lists, marketing plans, operating
procedures and other information proprietary to the Authority or the Gaming
Enterprise are acknowledged by Employee to be confidential information belonging
to the Authority, and Employee shall not disclose such information without the
express written authorization of the Authority except in the ordinary course of
the business of the Gaming Enterprise. Employee shall, upon termination of this
Agreement for any reason whatsoever, turn over to the Authority any and all
copies he may have of employee lists, patron lists, marketing programs,
operating procedures and other information proprietary to the Authority or the
Gaming Enterprise. Employee acknowledges that employee lists, patron lists,
marketing programs, operating procedures and other information proprietary to
the Authority or the Gaming Enterprise are confidential and proprietary
information belonging to the Authority and the Authority may exercise

 

6

--------------------------------------------------------------------------------


 

any and all remedies available to it at law or in equity to enforce this
Agreement with respect to non-disclosure of any such proprietary information to
which Employee has or will become privy while an employee of Authority.
Particularly, the parties agree that, because of the nature of the subject
matter of this paragraph 7, in event of a threat or danger of disclosure of such
information, it could be extremely difficult to determine the actual damages
suffered or to be suffered by Authority in the event of a breach of this
Agreement by Employee. Accordingly, Authority shall be entitled to injunctive
relief (both temporary and permanent), it being acknowledged and agreed that any
such actual or threatened breach will cause irreparable injury to Authority and
that money damages alone will not provide an adequate remedy to Authority.
Notwithstanding the foregoing, Authority also shall be entitled to money damages
for any loss suffered or to be suffered as a consequence of Employee’s breach of
this Agreement. The parties acknowledge that this provision shall survive the
termination of this Agreement.

 

9.                                  Assignment. This Agreement may be assigned
by the Authority to any entity formed by the Tribe or the Authority for the
express purpose of operating the Gaming Enterprise and any related economic
development activities. This Agreement contemplates the personal services of
Employee and neither this Agreement nor any of the rights herein granted to
Employee or the duties assumed by him hereunder may be assigned by him.

 

10.                            Miscellaneous.

 

(a)               Employee represents to Authority that there are no
restrictions to which he is subject or agreements to which he is a party that
would be violated by his execution of this Agreement and his employment
hereunder.

 

(b)              This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed
in accordance with the laws of the Dry Creek Rancheria.

 

(c)               No amendment to this Agreement or any attempted waiver of a
provision of this Agreement shall be effective unless in writing and signed by
the parties to this Agreement.

 

(d)              Any controversy that arises out of this Agreement shall be
determined in accordance with the laws of the Tribe. In no event shall any
liability of the Tribe, the Authority, DCGC or the Gaming Enterprise or any of
them exceed an amount equal in total to three (3) months of the Compensation for
a one year period.

 

7

--------------------------------------------------------------------------------


 

The Parties have executed this Agreement this 12th day of March, 2010, effective
as of the Effective Date first written above.

 

RIVER ROCK ENTERTAINMENT AUTHORITY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harvey Hopkins

 

Date:

3/12/10

 

Harvey Hopkins, Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Callahan

 

Date:

3/12/10

 

Joseph Callahan

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHIEF EXECUTIVE OFFICER /GENERAL MANAGER

 

RESPONSIBILITIES

 

JOB SUMMARY: Under the direction of the River Rock Entertainment Authority
(RREA) Board of Directors, the Chief Executive Officer/General Manager (CEO/GM)
is responsible for oversight and direction of all River Rock Casino activities,
including but not limited to, strategic planning, project development, quality
assurance, profitability, budgeting, and assigning and directing the priorities
of Senior Management. The CEO/GM will be responsible for implementing the
strategic goals and objectives of the organizations as directed by the RREA
Board of Directors in order to advance the company’s mission and objectives to
promote revenue, profitability and growth as an organization.  The CEO/GM
ensures that all gaming operations are performed in accordance with the business
plan, system of internal controls, Tribal Gaming Regulations, Tribal and State
Compact and Gaming Ordinance.  The CEO/GM will provide direction and leadership
to staff to insure that service delivered to the customers and the public is
maintained at the highest levels possible.

 

JOB RESPONSIBILITIES:

 

1.               Growth of successful and profitable gaming and other operations
under the direction of the River Rock Entertainment Authority.

2.               Development of budgets for the Casino operations (which
includes operating cost, labor and capital expenditures and improvements).

3.               The timely preparation of un-audited and audited financial
statements in accordance with Generally Accepted Accounting Principles (GAAP).

4.               Responsible for all Security Exchange Commission’s reporting
requirements.

5.               The establishment of proper control and allocation of operating
expenses among the Tribe, Tribal Gaming Operation(s) and any other user of
shared facilities and services.

6.               Responsible for timely and accurate payment of gaming operation
bills and expenses.

7.               Ensure the accuracy of monthly financials and other reports
that are presented to the River Rock Entertainment Authority Board and the Tribe
detailing the financial performance of the gaming operations and its other
activities.

8.               Establish and ensure a system for the monitoring and protection
of all funds and property.

9.               Work closely with the tribe’s Human Resources Department to
establish the proper number and qualifications of employees needed to carry on
the functions of the gaming and other related operations.

10.         Work in conjunction with the Tribe’s Human Resources Department,
participates in the hiring process for    Casino’s gaming and non-gaming
operational personnel.

11.         After consultation with Tribal Human Resources Department,
responsible for the selection, assignment, re-assignment, structure and
restructure of any and all employees, departments duties, responsibilities and
organizational charts with RREA Board approval.

 

9

--------------------------------------------------------------------------------


 

12.         Works closely with Tribal Human Resources to ensure the
administration of best practices employment policies.

13.         Works closely with the RREA Board in negotiating the acquisition of
public safety protection costs and services.

14.         Acquisition and maintenance of public liability and property
insurance.

15.         Provides leadership in the conceptual and design phases of planned
and ongoing property development projects.

16.         With direction from the RREA Board, assists in developing
cost-effective project plans and viable schedules for completion thereof;
follows a logical pattern for utilization of resources.

17.         Provides oversight for development, maintenance and improvement of
the gaming facilities.

18.         Forecasts, plans and manages all matters involving operating
capital.

19.         Ensures compliance with all applicable provisions of the Internal
Revenue Code.

20.         Responsible for the profit/loss of the operation and ensures that
the fiscal controls are developed and implemented.

21.         Responsible for providing monthly reports to the DCGC.

22.         Responsible for any other duties as assigned by the DCGC.

23.         Responsible for formulating and implementing corrective action for
all violations of policies and procedures.

24.         Responsible for prompt and complete written responses to all
requests by any regulatory authorities.

25.         Responsible for ensuring that all gaming employees follow applicable
internal controls and gaming regulations.

26.         Responsible for overall guest satisfaction.

27.         Oversees marketing, promotion, delivery and quality of programs,
products and service.

28.         Recommends yearly budget for RREA Board approval and prudently
manages organization’s resources within those budget guidelines according to
current laws and regulations; develops business plan, identifying products to
distribute and develops the means to distribute products in a cost effective and
efficient manner.

29.         Effectively manages staff to achieve desired goals according to
established policies and procedures in accordance with current laws and
regulations.

30.         Assures that the organization and its mission, programs, products
and services are consistently presented in a strong, positive image to relevant
stakeholders.

31.         Performs other duties as assigned

 

10

--------------------------------------------------------------------------------